DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 58 recites the limitation "the sheath fluid subsystem transducer and the waste fluid subsystem transducer" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Further this limitation cannot be made to be corrected with a simple dependency change.  As applicant has divided up both of the transducers into two dependent claims, therefore claims 56 and 57 would need to be combined into one claim so that claim 58 could be corrected to depend from the combined claim.  For examination purposes the examiner will interpret 58 to depend from claim 1 and not be limiting beyond intended use, which is already the case based on the lack of tying the modulation based on the measurements to a controller that actually analyzes the output 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 30, 56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (U.S. PGPub No. 2016/0377524 A1) in view of Javadi (U.S. Patent No. 8,202,733 B1) further in view of Vrane et al. (U.S. PGPub No. 2012/0103112 A1).
 	As to claims 1 and 30, Martin discloses and shows in figure 21, a fluid management system for a flow type particle analyzer, the fluid management system comprising: 
 	a flow cell (108) comprising an input (i.e. input that connects to flow paths shown from the sample and sheath fluid) and output (i.e. output that connects to flow path to the output collect system 114 as shown) ([0186], ll. 1-4); 
 	a sample input line (152) for fluidically coupling a sample source (118) to the input ([0182], ll. 5-9; [0183], ll. 4-6); 
 	a pump (396) modulated sheath fluid subsystem for fluidically coupling a sheath fluid source (122) to the input (explicitly shown in figure 21) ([0185], ll. 1-5); and 

	Martin does not explicitly disclose wherein the fluid management system is configured to have a constant fluid resistance coupling during operation. 
	However, Javadi does disclose in (col. 7, ll. 5-15) that it is well known that the resistance in a volumetric flow circuit can be held constant and pressure can be used in order to control flow rate as desired.  Therefore although Javadi uses varying resistances to control flow rate, Javadi also discloses the obvious concept that pressure can also be used to control flow rate when resistance is held constant.  Vrane does disclose in ([0014]; [0016], ll. 10-14; [0022]) the use of a flow cytometer where the flow rate is held constant throughout the flow cell and the motivations for doing so detailed below.  Where the examiner notes that in the apparatus claim the wherein clause is merely intended use and the prior art has shown the same structure and is therefore capable of performing the same function.  However for compact prosecution that examiner has treated the limitation as positively limiting and thus grouped it with the method claim for rejection.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin with the use of wherein the 
The subject matter of claims 1 and 30 relate in that the technical features of apparatus claim 1 are in each case suitable for implementing the method of claim 30, therefore the method is obvious in view of the above apparatus rejection.
As to claim 56, Martin discloses and shows in figure 21, a fluid management system, wherein the pump modulated sheath fluid subsystem comprises a sheath fluid subsystem pressure transducer (408)) positioned before the flow cell for measuring sheath fluid pressure ([0185], ll. 11-12).
As to claim 58, Martin discloses a fluid management system, wherein sheath fluid flow rate is modulated based on a pressure differential between the pump modulated sheath fluid subsystem and the vacuum modulated waste fluid subsystem as measured by the sheath fluid subsystem transducer and the waste fluid subsystem transducer ([0185]; [0187], where the examiner is interpreting as explain in the 112(b) rejection above that the noted limitation is not limiting beyond the prior art need be capable of the intended use, and since the transducers lack antecedent basis they are interpreted as non-limiting in claim 58, as such the prior art is interpreted as capable of the intended use of modulating the pressure different as would be inherent from having an input and output pump).
Claims 2, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. in view of Javadi in view of Vrane et al. further in view of Monforte (U.S. PGPub No. 2008/0124726 A1).
 	As to claims 2 and 31, Martin in view of Javadi further in view of Vrane does not explicitly disclose a fluid management system, wherein the fluid management system is configured to control sample flow rate by a coupled operation of the pump modulated sheath fluid subsystem and the vacuum modulated waste fluid subsystem. 
	However, Monforte does disclose in ([0332]) that it is well-known in the art that in fluid channels one can adjust flow rate by applying different pressures and vacuums along the line. Again where the examiner notes that in the apparatus claim the wherein clause is merely intended use and the prior art has shown the same structure and is therefore capable of performing the same function.  However for compact prosecution that examiner has treated the limitation as positively limiting and thus grouped it with the method claim for rejection.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Javadi further in view of Vrane with the use of wherein the fluid management system is configured to control sample flow rate by a coupled operation of the pump modulated sheath fluid subsystem and the vacuum modulated waste fluid subsystem in order to provide the advantage of increased efficiency in using both pressure and vacuum one has multiple options with which to easily and efficiently (via two separate sources) control flow rate in a fluid system.
Claims 57 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. in view of Javadi in view of Vrane et al. (Vrane1 hereinafter) in view of Vrane (U.S. PGPub No. 2018/0156710 A1, Vrane2 hereinafter).
 	As to claim 57, Martin in view of Javadi further in view of Vrane does not explicitly disclose a fluid management system, wherein the vacuum modulated waste fluid subsystem comprises a waste fluid subsystem pressure transducer configured to measure vacuum pressure in the waste fluid subsystem.
	However, Vrane2 does disclose and show in figure 8 and in (Abstract; [0062], ll. 4-16; [0178], ll. 10-17) the typical use of a pressure transducer on the waste fluid side of the system (TR2) in order to provide the expected result of data to use in ensuring flow rate and therefore particle velocity is held constant.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Javadi further in view of Vrane1 wherein the vacuum modulated waste fluid subsystem comprises a waste fluid subsystem pressure transducer configured to measure vacuum pressure in the waste fluid subsystem in order to provide the advantage of expected results in using a typical technique to ensure accurate stable flow rate of the particles consistently through the flow cell ([0047], 6-8)
Response to Arguments
Applicant's arguments filed 01/28/202 have been fully considered but they are not persuasive. 
Applicant argues that Martin fails to disclose modulating the sheath fluid transfer system and the output collection system with differently, the examiner respectfully .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Michael P LaPage/Primary Examiner, Art Unit 2886